Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-10 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of JAPAN 2016-171216 filed September 1, 2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/9/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of parent U.S. Patent No. US 10, 721, 793 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 6 of the instant application merely broadens the scope of the claims 1 and 3 of the A Patent by eliminating the elements and their functions of the claims, and claims 1 and 6 of this instant application is therefore an obvious variant thereof.
Instant Application 16896719
Patent 10,721,793  
A reception apparatus, comprising: a receiver, which, in operation, receives from a transmission apparatus an aggregate physical layer convergence protocol data unit (APPDU) including a first PPDU and second PPDU(s), the first PPDU including a first portion and a second portion, wherein the first portion of the first PPDU includes a set of a legacy short training field (STF), a legacy channel estimation field (CEF), a legacy header field and a non-legacy header field, the set being transmitted using a standard channel bandwidth, and another set of the legacy STF, the legacy CEF, the legacy header field and the 






Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1 and 6 of the instant application merely broaden the scope of the claims 1 and 3 of 8, 989, 027.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.


Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 recites,  “PPDU(s)" in lines 4, 18 and 21. For clarity, it is suggested to remove the brackets”.  
Claim 1 recites, (where N is an integer of 2 or greater) in lines 15-16. For clarity, it is suggested to remove the brackets”.  

Claims 2-10 are also objected to for the same reason as set forth above for claim 1.

Appropriate correction is required.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2016/129201A1, further published as US Pub. No.: 2012/0236776, IDS 6/9/2020), and further in view of Huang et al. (WO 2016/194298A1, further published as US Pub. No.: 2018/0048509, IDS 6/9/2020, herein under Huang 509).

As per claim 1, Huang disclose A reception apparatus (see Fig.5, a wireless communication device (an NG60 WiGig device)), comprising: 

wherein the first portion of the first PPDU includes a set of a legacy short training field (STF), a legacy channel estimation field (CEF), a legacy header field and a non-legacy header field, the set being transmitted using a standard channel bandwidth, and another set of the legacy STF, the legacy CEF, the legacy header field and the non-legacy header field, the another set generated by the transmission apparatus by duplicating the set in a frequency axis direction and transmitted using the standard channel bandwidth (see Fig.6, para. 0094-0109, an MF control PHY PPDU 600 has a legacy preamble 601, a legacy header 602, a first padding field 603, an NG60 header 604, and a second padding field 605 arranged in this order, the MF control PHY PPDU 600 has an NG60 STF 606, a plurality of NG60 CEFs 607, and a data field 608 arranged in this order subsequent to the second padding field 605, see also Fig.7, para. 0110-0120, the PPDU generator 210 sets the NG60 length field value L.sub.NH and the legacy length field value L.sub.LH so as to conform to the space-time coding (STC) method (the number of space-time streams N.sub.sts) used to transmit the data field 608. That is, the PPDU generator 210 generates an MF control PHY PPDU 600 having the legacy length field value L.sub.LH and the NG60 length field value L.sub.NH that satisfy expressions (7) and (8)), 
the second PPDU(s) include one or more non-legacy header fields and one or more data fields, the second PPDU(s) being transmitted using the variable channel bandwidth (see para. 0081, in the MF control PHY PPDU, an NG60 header (a non-legacy header) having information about transmission that makes use of variable bandwidth set forth therein and a data field are disposed in this order after the legacy preamble 11 and the legacy header 12 illustrated in FIG. 1 (refer to FIGS. 6 and 14). That is, the NG60 header and the data field are disposed in a portion corresponding to the data field 13 of the LF control PHY PPDU 10. That is, the MF control PHY PPDU includes the NG60 header without changing 
a reception processor (see Fig.5, reception processor 500), which is coupled to the receiver and which, in operation, performs a reception process on the received APPDU to obtain payload data for the reception apparatus (see para. 0092, 0107, 0109, 0189, the PPDU generator 210 acquires the payload data of the PSDU to be transmitted and sets the payload data as the data field 608. Thereafter, the PPDU generator 210 adds a portion from the legacy preamble 601 to the plurality of NG60 CEFs 607 before the data field 608 so as to generate an MF control PHY PPDU 600).

Huang however does not explicitly disclose the second portion of the first PPDU includes a non-legacy STF, a non-legacy CEF and a data field, the second portion being transmitted using a variable channel bandwidth that is N times the standard channel bandwidth (where N is an integer of 2 or greater, and 
a guard interval is added to each of the first portion of the first PPDU, the second portion of the first PPDU and the second PPDU(s); and a reception processor, which is coupled to the receiver and which, in operation, performs a reception process on the received APPDU to obtain payload data for the reception apparatus. 

Huang509 however disclose a second portion of the first PPDU includes a non-legacy STF, a non-legacy CEF and a data field, the second portion being transmitted using a variable channel bandwidth that is N times the standard channel bandwidth (where N is an integer of 2 or greater (see para. 0101, the non-legacy preamble may include a non-legacy short training field (STF) and a plurality of non-legacy channel estimation fields (CEFs) in this order. One of the plurality of non-legacy headers may be located right before the non-legacy STF and one of the plurality of data fields is located right after of the non-legacy CEFs, each of the plurality of remaining non-legacy headers is located right before each of the plurality of remaining data fields, see also para. 0104), and 
a guard interval is added to each of the first portion of the first PPDU, the second portion of the first PPDU and the second PPDU(s) (see Fig.14, para. 0078-0082, all of the NG60 headers are located together right before the NG60 STF 1407. Consequently, only the final SC block that is transmitted as the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the second portion of the first PPDU includes a non-legacy STF, a non-legacy CEF and a data field, the second portion being transmitted using a variable channel bandwidth that is N times the standard channel bandwidth (where N is an integer of 2 or greater, and a guard interval is added to each of the first portion of the first PPDU, the second portion of the first PPDU and the second PPDU(s); and a reception processor, which is coupled to the receiver and which, in operation, performs a reception process on the received APPDU to obtain payload data for the reception apparatus, as taught by Huang509, in the system of Huang, so as to provide a transmission format and a transmission method of aggregate MF PPDU in an efficient way such that transmission efficiency can be maximized, see Huang509, paragraphs 5-10.

Claims 2, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2016/129201A1, further published as US Pub. No.: 2012/0236776), and further in view of Huang et al. (WO 2016/194298A1, further published as US Pub. No.: 2018/0048509, herein under Huang 509), and further in view of Eitan et al (US Pub. No.:2016/0309457).

As per claim 2, the combination of Huang and Huang509 disclose reception apparatus according to claim 1.

Huang further disclose wherein in a case where the first PPDU and the second PPDU(s) are transmitted by a single carrier, the one or more non-legacy header fields of the second PPDU(s) include one or more non-legacy header) having information about transmission that makes use of variable bandwidth set forth therein and a data field are disposed in this order after the legacy preamble 11 and the legacy header 12 illustrated in FIG. 1 (refer to FIGS. 6 and 14). That is, the NG60 header and the data field are disposed in a portion corresponding to the data field 13 of the LF control PHY PPDU 10. That is, the MF control PHY PPDU includes the NG60 header without changing the structure of the LF control PHY PPDU 10 of the legacy WiGig in which the legacy preamble 11 and the legacy header 12 are disposed at the top). 

The combination of Huang and Huang509 however does not explicitly disclose N-1 number of the non-legacy header fields are duplicated in a time axis direction by the transmission apparatus, for each of the signal carrier blocks in the one or more non-legacy header fields of the second PPDU(s);

Eitan however disclose N-1 number of the non-legacy header fields are duplicated in a time axis direction by the transmission apparatus, for each of the signal carrier blocks in the one or more non-legacy header fields of the second PPDU(s) (see Fig.5A-5E, 0077, the x- or horizontal axis represents time, and the y- or vertical axis represents frequency. As per the legacy (e.g., 802.11ad) protocol for backwards compatibility purposes, the legacy L-STF portion of the frame 300 may have a duration of 1.16 microseconds (.mu.s), the legacy L-CEF portion may have a duration of 0.73 .mu.s, and the legacy L-Header portion may have a duration of 0.58 .mu.s. The EDMG Header may have a duration of 0.29 .mu.s or more. In the case that the frame 300 is a full frame (not a frame portion), the frame 300 may be transmitted via a single frequency legacy channel and include payload data appended to the EDMG Header. Such configuration may be useful for short messages because there is no need for a separate payload data according to the new frame format, which may consume overhead for the transmission, see also para. 0105-0118).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of N-1 number of the non-legacy header fields are duplicated in a time axis direction by the transmission apparatus, for each of the signal carrier blocks in the one or more non-legacy header fields of the second PPDU(s), as taught by Eitan, in the system of Huang and Huang509, so as to perform channel estimation of a bonded channel formed by bonding a plurality of channels by using channel estimation training sequences transmitted in each of the plurality of channels, see Eitan, paragraphs 5-10.

As per claim 4, the combination of Huang and Huang509 disclose reception apparatus according to claim 1.

The combination of Huang and Huang509 however does not explicitly disclose wherein in a case where the second PPDU(s) are transmitted by multicarrier, the non-legacy header field in the first portion of the first PPDU is transmitted by a single carrier using the standard channel bandwidth; and the one or more data fields in the second PPDU(s) are transmitted by multicarrier using the variable channel bandwidth. 

Eitan however disclose wherein in a case where the second PPDU(s) are transmitted by multicarrier, the non-legacy header field in the first portion of the first PPDU is transmitted by a single carrier using the standard channel bandwidth; and the one or more data fields in the second PPDU(s) are transmitted by multicarrier using the variable channel bandwidth (see Fig.5A-E, 6A-6D, para. 0119-0124, The frame formats for both aggregate SC and SC WB (as discussed further herein) are similar in their first section (legacy L-STF, legacy L-CEF, legacy L-Header and EDMG Header), and different for the rest of the transmission. The similar part is kept the same since it is backward compatible with 802.11ad for the backward compatibility feature. It means that legacy (802.11ad) devices will be able to detect it and decode the legacy Header, this feature allows legacy devices to update the NAV, that is part of the collision avoidance method. Furthermore, in channel bonded (CB) mode, the legacy L-STF, legacy L-CEF, 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein in a case where the second PPDU(s) are transmitted by multicarrier, the non-legacy header field in the first portion of the first PPDU is transmitted by a single carrier using the standard channel bandwidth; and the one or more data fields in the second PPDU(s) are transmitted by multicarrier using the variable channel bandwidth, as taught by Eitan, in the system of Huang and Huang509, so as to perform channel estimation of a bonded channel formed by bonding a plurality of channels by using channel estimation training sequences transmitted in each of the plurality of channels, see Eitan, paragraphs 5-10.

As per claim 6, claim 6 is rejected the same way as claim 1.

As per claim 7, claim 7 is rejected the same way as claim 2.
As per claim 9, claim 9 is rejected the same way as claim 4.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2016/129201A1, further published as US Pub. No.: 2012/0236776), and further in view of Genossar et al. (US Pub. No.: 2018/0063299).

As per claim 1, Huang disclose A reception apparatus (see Fig.5, a wireless communication device (an NG60 WiGig device)), comprising: 
a receiver (see Fig.5, the reception processor 500), which, in operation, receives from a transmission apparatus (see Fig.5, the antenna unit 400 receiving from a transmission apparatus) an 
wherein the first portion of the first PPDU includes a set of a legacy short training field (STF), a legacy channel estimation field (CEF), a legacy header field and a non-legacy header field, the set being transmitted using a standard channel bandwidth, and another set of the legacy STF, the legacy CEF, the legacy header field and the non-legacy header field, the another set generated by the transmission apparatus by duplicating the set in a frequency axis direction and transmitted using the standard channel bandwidth (see Fig.6, para. 0094-0109, an MF control PHY PPDU 600 has a legacy preamble 601, a legacy header 602, a first padding field 603, an NG60 header 604, and a second padding field 605 arranged in this order, the MF control PHY PPDU 600 has an NG60 STF 606, a plurality of NG60 CEFs 607, and a data field 608 arranged in this order subsequent to the second padding field 605, see also Fig.7, para. 0110-0120, the PPDU generator 210 sets the NG60 length field value L.sub.NH and the legacy length field value L.sub.LH so as to conform to the space-time coding (STC) method (the number of space-time streams N.sub.sts) used to transmit the data field 608. That is, the PPDU generator 210 generates an MF control PHY PPDU 600 having the legacy length field value L.sub.LH and the NG60 length field value L.sub.NH that satisfy expressions (7) and (8)), 
the second PPDU(s) include one or more non-legacy header fields and one or more data fields, the second PPDU(s) being transmitted using the variable channel bandwidth (see para. 0081, in the MF control PHY PPDU, an NG60 header (a non-legacy header) having information about transmission that makes use of variable bandwidth set forth therein and a data field are disposed in this order after the legacy preamble 11 and the legacy header 12 illustrated in FIG. 1 (refer to FIGS. 6 and 14). That is, the NG60 header and the data field are disposed in a portion corresponding to the data field 13 of the LF control PHY PPDU 10. That is, the MF control PHY PPDU includes the NG60 header without changing the structure of the LF control PHY PPDU 10 of the legacy WiGig in which the legacy preamble 11 and the legacy header 12 are disposed at the top), and 


Huang however does not explicitly disclose the second portion of the first PPDU includes a non-legacy STF, a non-legacy CEF and a data field, the second portion being transmitted using a variable channel bandwidth that is N times the standard channel bandwidth (where N is an integer of 2 or greater, and 
a guard interval is added to each of the first portion of the first PPDU, the second portion of the first PPDU and the second PPDU(s); and a reception processor, which is coupled to the receiver and which, in operation, performs a reception process on the received APPDU to obtain payload data for the reception apparatus. 

Genossar however disclose a second portion of the first PPDU includes a non-legacy STF, a non-legacy CEF and a data field, the second portion being transmitted using a variable channel bandwidth that is N times the standard channel bandwidth (where N is an integer of 2 or greater (see Fig.6, para. 0096-0099, in block 604, the device receive, from the at least one second device, a frame including a first legacy portion comprising one or more legacy fields and a second portion comprising the data, and a transition field comprising a transition interval between the first legacy portion and the second portion of the frame,  Fig.7, para. 0100-0104, the legacy portion of the frame can include a legacy preamble, a legacy header, a EDMG-Header-A containing single user (SU) multiple-input and multiple-output (MIMO) parameters. In another embodiment, the non-legacy portion of the frame can include an EDMG short training field (EDMG -STF), an EDMG channel estimation field (EDMG -CEF), an EDMG-Header-B containing MU-MIMO parameters, a payload data portion, an optional automatic gain control (AGC), and one or more beamforming training units appended at the end of the frame, and the legacy sample (or chip) rate equal 
a guard interval is added to each of the first portion of the first PPDU, the second portion of the first PPDU and the second PPDU(s) (see Fig.3, Fig.4, para. 0131-0137, the Tc for a channel bonding factor of 2 can have a length of approximately 0.57 ns, a legacy sample of a duration of approximately Tc, a guard interval of a duration of approximately Tc/4, a first sample of a duration of approximately Tc/2, and a second sample of duration approximately Tc/2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the second portion of the first PPDU includes a non-legacy STF, a non-legacy CEF and a data field, the second portion being transmitted using a variable channel bandwidth that is N times the standard channel bandwidth (where N is an integer of 2 or greater, and a guard interval is added to each of the first portion of the first PPDU, the second portion of the first PPDU and the second PPDU(s); and a reception processor, which is coupled to the receiver and which, in operation, performs a reception process on the received APPDU to obtain payload data for the reception apparatus, as taught by Genossar, in the system of Huang, so as to increase the transmission data rate between two or more devices in a network, see Genossar, paragraphs 3, 14-15.

Claims 2, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2016/129201A1, further published as US Pub. No.: 2012/0236776), and further in view of Genossar et al. (US Pub. No.: 2018/0063299), and further in view of Eitan et al (US Pub. No.:2016/0309457).

As per claim 2, the combination of Huang and Genossar disclose reception apparatus according to claim 1.

Huang further disclose wherein in a case where the first PPDU and the second PPDU(s) are transmitted by a single carrier, the one or more non-legacy header fields of the second PPDU(s) include one or more single carrier blocks (see para. 0079-0086, like the legacy format PPDU, the mixed format PPDU can non-legacy header) having information about transmission that makes use of variable bandwidth set forth therein and a data field are disposed in this order after the legacy preamble 11 and the legacy header 12 illustrated in FIG. 1 (refer to FIGS. 6 and 14). That is, the NG60 header and the data field are disposed in a portion corresponding to the data field 13 of the LF control PHY PPDU 10. That is, the MF control PHY PPDU includes the NG60 header without changing the structure of the LF control PHY PPDU 10 of the legacy WiGig in which the legacy preamble 11 and the legacy header 12 are disposed at the top). 

The combination of Huang and Genossar however does not explicitly disclose N-1 number of the non-legacy header fields are duplicated in a time axis direction by the transmission apparatus, for each of the signal carrier blocks in the one or more non-legacy header fields of the second PPDU(s);

Eitan however disclose N-1 number of the non-legacy header fields are duplicated in a time axis direction by the transmission apparatus, for each of the signal carrier blocks in the one or more non-legacy header fields of the second PPDU(s) (see Fig.5A-5E, 0077, the x- or horizontal axis represents time, and the y- or vertical axis represents frequency. As per the legacy (e.g., 802.11ad) protocol for backwards compatibility purposes, the legacy L-STF portion of the frame 300 may have a duration of 1.16 microseconds (.mu.s), the legacy L-CEF portion may have a duration of 0.73 .mu.s, and the legacy L-Header portion may have a duration of 0.58 .mu.s. The EDMG Header may have a duration of 0.29 .mu.s or more. In the case that the frame 300 is a full frame (not a frame portion), the frame 300 may be transmitted via a single frequency legacy channel and include payload data appended to the EDMG Header. Such configuration may be useful for short messages because there is no need for a separate payload data according to the new frame format, which may consume overhead for the transmission, see also para. 0105-0118).



As per claim 4, the combination of Huang and Genossar disclose reception apparatus according to claim 1.

The combination of Huang and Genossar however does not explicitly disclose wherein in a case where the second PPDU(s) are transmitted by multicarrier, the non-legacy header field in the first portion of the first PPDU is transmitted by a single carrier using the standard channel bandwidth; and the one or more data fields in the second PPDU(s) are transmitted by multicarrier using the variable channel bandwidth. 

Eitan however disclose wherein in a case where the second PPDU(s) are transmitted by multicarrier, the non-legacy header field in the first portion of the first PPDU is transmitted by a single carrier using the standard channel bandwidth; and the one or more data fields in the second PPDU(s) are transmitted by multicarrier using the variable channel bandwidth (see Fig.5A-E, 6A-6D, para. 0119-0124, The frame formats for both aggregate SC and SC WB (as discussed further herein) are similar in their first section (legacy L-STF, legacy L-CEF, legacy L-Header and EDMG Header), and different for the rest of the transmission. The similar part is kept the same since it is backward compatible with 802.11ad for the backward compatibility feature. It means that legacy (802.11ad) devices will be able to detect it and decode the legacy Header, this feature allows legacy devices to update the NAV, that is part of the collision avoidance method. Furthermore, in channel bonded (CB) mode, the legacy L-STF, legacy L-CEF, 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein in a case where the second PPDU(s) are transmitted by multicarrier, the non-legacy header field in the first portion of the first PPDU is transmitted by a single carrier using the standard channel bandwidth; and the one or more data fields in the second PPDU(s) are transmitted by multicarrier using the variable channel bandwidth, as taught by Eitan, in the system of Huang and Genossar, so as to perform channel estimation of a bonded channel formed by bonding a plurality of channels by using channel estimation training sequences transmitted in each of the plurality of channels, see Eitan, paragraphs 5-10.

As per claim 6, claim 6 is rejected the same way as claim 1.

As per claim 7, claim 7 is rejected the same way as claim 2.
As per claim 9, claim 9 is rejected the same way as claim 4.

Allowable Subject Matter
Claims 3, 5, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469